        Case 1:12-cr-00647-PKC Document 467 Filed 02/14/19 Page 1 of 4




Criminal Notice of Appeal - Form A


                                              NOTICE OF APPEAL

                                            United States District Court

                                 Southern
                                 - - - - - - - D i s t r i c t of            New York

Caption :
United States of Amerie;
_ _ _ _ _ _ _ _ _ v.

                                                                                  Docket No. 12 Cr. 64 7 (PKC)
Michael Little
                                                                                              Hon. P. Kevin Castel
                                                                                                    (District Court Judge)


Notice is hereby given that   Michael Little                                          appeals to the United States Court of

Appeals for the Second Circuit from the judgment _            J, other   1
                                                                              Final Order of Restitution (copy attached)
                                                                                                 (specify)
entered in this action on 02/1112019
                                (date)




This appeal concerns : Conviction only I , / I Sentence only L_J Conviction & Sentence L__ Other [ , /

Defendant found guilty by plea   I   I trial I ,/ I N/A I

Offense occurred after November 1, 1987? Yes         I,/ I      No [          N/A [

Date of sentence: 11/20/2018                                N/A L_J
                                                                                                                             ,._,     <P
Bail/Jail Disposition : Committed L_J Not committed I,/ I N/A I
                                                                                                                             -
                                                                                                                             =
                                                                                                                             '"°
                                                                                                                              -r"1
                                                                                                                              rrt
                                                                                                                                      c::;
                                                                                                                                      ...,,..
                                                                                                                                      . :1-

                                                                                                                                   -< ;::;:
                                                                                                                              co       -of',
                                                                                                                                        ;c(J
                                                                                                                                        O rn
                                                                                                                              &"
                                                                                                                                         (./} <
Appellant is represented by counsel? Yes           ] No     I ,/ I   If yes, provide the following information:                -0        fnp;
                                                                                                                               :x        OCJ
                                                                                                                               Cf!         .,,
                                                                                                                                          -TI


Defendant's Counsel:          Michael Little Esq. (Pro Se - admitted to SONY)                                                                 Ci
                                                                                                                                \.0           rr'.
Counsel's Address:            8-03 43rd Avenue

                              Long Island City, NY 11101

Counsel's Phone :             646 660 1085


Assistant U.S. Attorney:      Christopher DiMase/Dina Mcleod/Andrew Dember

AUSA's Address:
                              1 Saint Andrew's Plaza

                              New York, NY 10007
                              212-637-2527/1040/2200
AUSA's Phone :
    Case 1:12-cr-00647-PKC Document 467 Filed 02/14/19 Page 2 of 4



        Case 1:12-cr-00647-PKC Document 466 Filed 02/11/19 Paqe 1of2
        Case 1:12-cr-00647-PKC Document 448-1 Filed 11/19/18 Pag~ 1of2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                     Order of Restitution

                 v.                                                              12 Cr. 647 (PKC)

 MICHAEL LITTLE,

                            Defendant.


        Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District ofNew York, Dina McLeod, Christopher DiMase,

and Andrew Dember, Assistant United States Attorneys, of counsel; the presentence report; the

Defendant's conviction on Counts One through Nineteen of the above Indictment; and all other

proceedings in this cas~ it is hereby ORDERED that:

     . 1. Amount of Restitution. MICHAEL LITILE, the Defendant, shall pay restitution in

the total amount of $4,352,589.71 to the United States Treasury.

       2. Joint and Several Liability. For $4,218,140 of the restitution amount, representing the

am'ount of restitution owed as a result of the conspiracy to understate the total amount of Harry

Seggerman' s estate, Defendant's liability for restitution shall be joint and several with that of any

other defendant ordered to make restitution for the offenses in this matter, including HENRY

SEGGERMAN, YVONNE SEGGERMAN BEAUREGARD, SUZANNE SEGGERMAN, and

EDMUND JOHN SEGGERMAN. Defendant's liability for restitution shall continue unabated

until either the Defendant has paid $4,218, 140, or the victim has been paid the total amount of its

loss from all the restitution paid by the Defendant and co-defendants in this matter.



        ~              -LJA~~                                                             .
         -r?~- ~L,d;t;(._, '...-~ bu-~7/..<!Jril
          ~            :Lf'_,..2uP ,,,../         J"· - -:::ii?/ ..20l'f ~ .µ:,                               ~
                             '$   ~         i     ~ -2.0/ :i..~11J.                                      .. -··
    Case 1:12-cr-00647-PKC Document 467 Filed 02/14/19 Page 3 of 4



        Case 1:12-cr-00647-PKC Document 466 Filed 02/11119 Page 2 of 2
        Case 1:12-cr-00647-PKC Document 448-1 Filed 11/19/18 Page 2 at 2



       3. Address for Restitution.

   Restitution, in the amount of $4,352,589.71, should be made out to the United States Treasury

and sent to:

Internal Revenue Service - RACS
Attn: Mail Stop 6261, Restitution
333 W. Pershing Ave.
Kansas City, MO 64108

4. Schedule of Payments.

       Restitution shall be paid in monthly installments of at least 10% of gross monthly income

over a period of supervision to commence 30 days after the date of judgment or release from

custody, whichever is later. The defendant shall notify the United States Attorney for this district

within 30 days of any change of mailing address or residence address that occurs while any portion

of the restitution remains unpaid.

Dated: New York, New York
       ~

         r~' ~;;o17
                                               ONORABLff P. KEVIN CASTEL
                                              UNITED STATES DISTRICT JUDGE




                                                 2
              Case 1:12-cr-00647-PKC Document 467 Filed 02/14/19 Page 4 of 4



                 Case 1:12-cr-00647-PKC Document 450 Filed 11/30/18 Page 1of1

                                                                                           USDCSDNY
                                                                                            DOCUMENT
          Criminal Notice of Appeal • Form A
                                                                                            ELECTRONICALLY FILED

                                                         NOTICE OF APPEAL
                                                                                             DOC#:
                                                                                                      ·------
                                                                                             DATE FILED: HOV 3 0 20\t
                                                                                                   · ·- ·        ·•·       = ·-' ·   r·   mo

                                                      United StatH District Court

                                             Southern                 District of New York

          Caption:
          United States of America
          - - - - - - - - - ··
                                                                                       Docket No.: 12 Cr. 647 (PKC)
          Michael Little
                                                                                                   Hon. P. Kevin Castel
                                                                                                            (District Court Judge)


          Notice is hereby given that   Michael Little                                    appeals to the United States Court of

          Appeals for the Second Circuit from the judgment . / 1. other 1
                                                                                                     (specify)
          entered in this action on November 21, 2018
                                         (date)



          This appeal concerns: Conviction only I ./ I Sentence only        L.J      Conviction & Sentence L__ Other L-

          Defendant found guilty by plea I     I trial I ./ I NIA I
          Offense occurred after November 1, 1987? Yes         1./ I    No I      NIA [

          Date of sentence: November 20, 2018                         NIALJ
.....)
-...)     Bail/Jail Disposition: Committed L_J Not committed           1./ I N/A I


--
(;<I

 0
("\'")

           Appellant is represented by counsel? Yes          ) No 1./ I If yes, provide the following information:

0                                       Michael J. Little (prose)
0          Defendant's Counsel:

V'         Counsel's Address:           8-03 43rd Avenue
0
I/'                                     Long Island City, NY 11101
~

--         Counsel's Phone:             (646) 66()..1085



'
('0        Assistant U.S. Attorney:     Christopher Dimase/ Dina Mcleod/ Andrew Dember


 ~-        /\USA's Address:
                                         1 Saint Andrew's Plaza
                                         New York, NY 10007
     0
   ;::r     11.USA's Phone:
                                          212-637-2527/1040/2200
   \/i
     ~
